Order entered August 23, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00083-CV

            IN THE INTEREST OF D.A., T.A., Y.A., CHILDREN

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-10975

                                    ORDER

      By letter filed August 18, 2021, court reporter Cassandra Anderson informs

the Court that appellant has not requested preparation of the reporter’s record.

Having previously cautioned appellant that the appeal might be submitted without

the reporter’s record if the Court was notified the record had not been requested,

we ORDER the appeal submitted without the reporter’s record. See TEX. R. APP.

P. 37.3(c). We further ORDER appellant to file his brief no later than September

22, 2021.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE